 FENNEL'SAUTO &BODY WORKS, INC.Fennel's Auto&Body Works,Inc.andDistrict No.9, International Association of Machinists andAerospaceWorkers,AFL-CIO. Cases 17-CA-3107 and 17-RC-5252April25, 1968DECISION, ORDER,AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMANMCCULLOCHAND MEMBERS BROWNAND JENKINSOn October 26, 1967, Trial Examiner Thomas F.Maher issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices in violation of the National Labor RelationsAct, as amended, and recommending that Respon-dent cease and desist therefrom and take certain af-firmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlabor practices alleged in the complaint and recom-mended dismissal as to them. In the representationproceeding, the Trial Examiner found no merit tothe objections filed by the Union and recom-mended that they be dismissed and that the electionresults be certified. Thereafter, the Charging Partyand the General Counsel filed exceptions to theTrialExaminer's Decision and supporting briefs.Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, as herein modified.1.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) of the Act onJanuary 6, 1967, by requiring employees to sign apetition exonerating it of alleged wrongdoing, andby interrogating them concerning whether they hadbeen coerced.'Member Brown agrees with the Trial Examiner that the Respondent didnot violate Section 8(a)(1) by changing the Saturdayworkschedule onNovember 21, but not with his reason for so finding Rather, in MemberBrown's opinion,the available evidence is insufficient to establishthat thischange in hours was related to the union activities of Respondent's em-171 NLRB No. 10352.Contrary to the Trial Examiner, we find thatRespondent further violated Section 8(a)(1) bygrantingtime off on Saturdays and by indicating tothe employees that it would "can" an employee ifhe continued to hold "little meetings," which weinfer and find were designed to solicit membershipin and support of the Union. In reaching this con-clusion, we note the following:On November 18, 1966, Shop Foreman J. W.Winkler, a supervisor, attended an organizationmeeting of Respondent's employees. On the follow-ing Monday evening, November 21, 1966, Respon-dent held a meeting of the employees, a meetingwhich was originally scheduled for the followingThursday. Henry C. Fennel, Jr., Respondent's pre-sident, attended this meeting. Contrary to the TrialExaminer's finding that employee Fischer broughtup a recommendation for Saturdays off, the recordshows that Fennel admitted that it was he whobrought up the subject. The record further showsthat Shop Foreman Winkler then suggested that aplan could be worked out whereby one-half of theemployees in the shop would work one Saturdayand the other half would work the next Saturday,with time-and-a-half pay for anyone required towork on his regular Saturday off. This plan was putinto effect on the very next Saturday, November26, 1966. In view of Respondent's knowledge of itsemployees' union activity, which knowledge Re-spondent had recently gained through Winkler'spresence at the union meeting, as well as Respon-dent's acceleration of the meeting from ThursdaytoMonday so that it might earlier grant employeesa benefit by changing the Saturday work schedule,we infer and find that this change in the employees'work schedule was undertaken with the specific in-tent and purpose of forestalling unionorganization.SeeN.L.R.B. v. Exchange Parts Company,375 U.S.405. We find that this conduct was a further viola-tion of Section 8(a)(1) of the Act.'We turn now to the meeting held by Respondenton January 6, 1967, following the filing of the in-stant unfair labor practice charge. The Trial Ex-aminer found upon the credited testimony of em-ployee Fred Fischer that Respondent's attorney,John E. Tate, recommended to Fennel that, if em-ployee Dale continued "going around holding theselittlemeetings," Fennel should "can" him. Tatestipulated in the record that he made such a state-ment. The Trial Examiner, despite the other unfairlabor practices committed by Respondent at thisployees.While the timing of the change immediately after the organiza-tional meetingmay create a suspicion that the change was made to forestallsuch activity, there is no affirmative evidence that the previously scheduledemployees' meeting was accelerated for the purpose of granting employeebenefits, and mere suspicion is not enough353-1770-72-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeeting, found that this was not an unlawful threatproscribed by Section 8(a)(1) of the Act in theabsence of evidence that the threat was for engag-ing in union activity on his own time. We find, con-trary to the Trial Examiner, that Tate's remarkswere unlawful. The record testimony concerningthis incident shows that what Tate said can only beinterpreted as a warning to Dale not to hold pro-union meetings at any time, even on nonworkingtime, and was a threat to discharge Dale if he con-tinued this protected activity.We therefore con-clude that Tate's remark was an unlawful threatdesigned to further restrain the employees' unionactivity in violation of Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Respondent, Fennel'sAuto & Body Works, Inc., Moberly, Missouri, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as herein modified:1.Insert in lieu of paragraph 1(a) of the TrialExaminer'sRecommended Order the followingparagraphs (a), (b), (c), and (d) and reletter thepresent paragraph 1(b) to 1(e)."(a) Requiring employees to sign petitions ex-onerating it from alleged misconduct which vio-lated Section 8(a)(1) of the Act."(b) Unlawfully interrogating employees con-cerning allegations of misconduct which violatedSection 8(a)(1) of the Act."(c) Threatening employees with discharge inconnection with union activities.""(d) Changing the work schedule in order todiscourage union activities.2.Modify the notice by inserting the followingbetween the second and third indented paragraphs.WE WILL NOT threaten you with discharge inconnection with union activities.WE WILL NOT change your work schedules inorder to discourage union activities.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validvotes cast in the election has not been cast for Dis-trictNo. 9, International Association of Machinistsand Aerospace Workers,AFL-CIO,and that saidlabor organization is not the exclusive bargainingrepresentative of the employees in the unit foundappropriate within the meaning of Section 9(a) ofthe Act,as amended.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS F. MAHER,TrialExaminer:Upon acharge and amendments thereto filed on January 5and 20 and March 16,1967, respectively,by Dis-trictNo. 9, International Association of Machinistsand Aerospace Workers,AFL-CIO,herein calledthe Union,the Regional Director for Region 17 ofthe NationalLaborRelations Board,herein calledthe Board,on behalf of the General Counsel of theBoard,issued a complaint on March31, 1967,againstFennel'sAuto&BodyWorks, Inc.,'Respondent herein,alleging violations of Section8(a)(1) and(5) of the National Labor RelationsAct, as amended(29 U.S.C., Sec.151,et seq.),herein calledtheAct.Previously,on March 16,1967, theRegional Director issued his order con-solidating Case17-RC-5252 withthe instant caseand directing a hearing on objections filed by theUnion in that case to the election held onDecember 30, 1966, among the Respondent's em-ployees which resulted in a tie vote of seven toseven. As a consequence of the Regional Director'sorder of consolidation the complaint issued hereinisdeemed to constitute a consolidated complaint.In its duly filed answer Respondent, while admittingcertain allegations of the complaint,denied thecommission of any unfair labor practice.Pursuant to notice a trial was held before me inMoberly, Missouri,where all parties were present,represented, and afforded full opportunity to beheard,present oral argument,and file briefs withme. Briefs were filed by counsel for Respondentand the General Counsel on June12, 1967. Uponconsideration of the entire record, including thebriefs of the parties,and specifically upon my ob-servation of each witness appearing before me,2 Imake the following:FINDING OFFACTS AND CONCLUSIONS OF LAW1.THE BUSINESS OF THE RESPONDENTFennel's Auto & Body Works, Inc., is a Missouricorporation with its principal place of business atMoberly, Missouri, where it is engaged in automo-tive retail sales and services. During the year 1966Respondent's sales and services exceeded $500,-000, and it purchased automobiles and auto-motive products valued in excess of $50,000 fromsuppliers located outside the State of Missouri.Upon the foregoing stipulated facts Respondentconcedes and I conclude and find that it is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.'The pleadings in this matter misspelled the name of the Respondent,specifically the word "Work " I have corrected the caption to conformwith the proper spelling of the name as contained on documents submittedinto evidence by the Respondent in the course of the trial2Bishop and Mako, Inc , d/b/a Walker's,159 NLRB 1159 FENNEL'S AUTO & BODY WORKS, INC.37II.THE LABOR ORGANIZATION INVOLVEDIt is conceded and I conclude and find that Dis-trict No. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, is a labor or-ganization within the meaningof Section 2(5) ofthe Act.III.THE ISSUES1.Annual Christmas party and annual bonus asinterference,restraint,and coercion.2.Work schedule changes initiated by em-ployees as interference,restraint,and coercion.3.Employer's request to sign a petition as inter-ference, restraint,and coercion.4.Questioning employees as to matters con-tained in charges filed with the Board as inter-ference,restraint,and coercion.5.Absence of bad faith as validating an election,although it is followed by unlawful conduct.IV.THE UNFAIR LABOR PRACTICESA. Interference,Restraint,and Coercion1.Sequence of eventsSometime in early November 1966 rumors cameto the attention of Respondent'spresident, HenryC. Fennel,Jr., and to Shop Foreman J. W. Winklerthat the Union was conducting an organizing cam-paign among employees in the area and, at the sug-gestion of Eugene Mansfield,Respondent's formershop foreman,now deceased,Shop Foreman Wink-ler attended-a meeting of Respondent's employees,with union representatives at a nearby motel on theevening of November 18. At this meeting Winklersigned a union card3 as did a number of Respon-dent's rank-and-fileemployees.On the followingMonday,November 21, Respondent rescheduled tothat evening the monthly employees'service meet-ing originally set for Thursday,November 24.4 Themeeting opened in usual fashion with the showingof a Chryysler service movie.Fennel then spoke tothe employees,mentioning"something about heunderstood there was an inner space and outerspace," according to employee Fred Fischer, whofurther testified that "he more or less objected tothis outer space. He didn't want it." Fischer was ata loss to explain what he understood to be thereference to "inner and outer space," except to saythat Fennel identified himself with "inner space"and stated that he didn't need "outer space,"without further explanation.Employee Fischerfurther testified that nowhere in Fennel's remarkswas the word "union" ever used.5The meeting then moved on to a discussion ofgetting Saturdays off, Fennel having opened up thesubject by saying that they "had been open for 29years on Saturday and he was going to continue tostay open on Saturday because he had a lot of farmtrade. 'sWhereupon a discussion and a series ofquestions followed, the upshot being a recommen-dation offered by employee Fischer that theyshould have every other or every third Saturday off.Shop Foreman Winkler took over at this point andsuggested that a plan could be worked out wherebyhalf the shop would work one Saturday and halfwork the other, with time-and-a-half pay for anyonerequired to work on his regular Saturday off.' Thisplan was put into effect on the following Saturday,November 26.On November 22, the day after the service meet-ing, a registered letter addressed to Respondentover the signature of James Redman, the Union'sbusiness representative, was received at the Com-pany's office by Miss Cathy James, its bookkeeper.It read as follows:This is to advise that a majority of yourgarage employees such as service and main-tenanceemployeeshaveauthorizedanddesignatedDistrictNo. 9, International As-sociation of Machinists and Aerospace Work-ers, AFL-CIO, as their bargaining representa-tive in all matters regarding wages, hours ofwork, working conditions, and other conditionsof employment.Should there be any good faith doubt onyour part of the Union's majority status, pleaseadvise and the Union will immediately submitproof of our majority status to some mutually'The foregoing is the testimony of Fennel and Winkler which substan-tially corroborates Union Representative Morgando's account of his initialorganizingefforts'Thereis somedispute in the record as to the date of this meeting, somewitnesses fixing it on Tuesday, November 22, others on Monday, No-vember 21. The consensus fixes the date on the latter date and I accept it.' Employee Leonard Dale similarly testified as to Fennel's reference tospace And Fennel himself, when called to testify for Respondent, couldsupply no explanation for the remarks except to say he does not know whathe meantand that he was not referring to anyoneWith respect to Dale's further testimony concerning the meeting I do notcredit him in this or other respects I observed him at the trial and have alsoconsidered the several contradictions and a noticeable lack of candor in histestimony It is upon either or both of these considerations that I base myconclusion not to accept his testimonyunlessit is corroborated by thetestimony of credible witnesses.Illustrative of this was Dale's testimony that at the meeting Fennel toldthem "he didn't appreciate us going behind his back about going to see theUnion," only to testify later that the word "union" was never used by Fen-nel Similarly,Dale, in his testimony concerning a later meeting attendedby Attorney Tate, characterizes Tate's participation as "shouting and car-rying on," but when asked to verify a statement allegedly made by Tate inhis talk to the men, Dale stated that he "overheard" it' This account of the meeting was based upon the credited testimony ofemployee FischerRespondent urges that the decision to grant the employees Saturdaysoff was a consequence of Fennel's efforts earlier in the year to persuadeWinkler, who had formerly been employed by Fennel as its foreman, toreturn to the job of shop foreman While it may be true that Winkler wouldonly accept on condition that he receive Saturdays off and that this matterwas discussed several months previously, there is nothing in the record thatwould suggest that the condition which Winkler attached to his acceptanceof a job as foreman was intended to apply to anyone except himself 38DECISIONSOF NATIONALLABOR RELATIONS BOARDagreeable impartial third party, such as aMinister, a Rabbi, a Priest, or a member of theFederal Mediation and Conciliation Service forthe purpose of ascertaining same.This will serve as the Union's request thatthe Company recognize and bargain collective-ly with the Union and negotiate to a conclusionthe terms of a collective bargaining agreementregarding allmatters pertaining to wages,hours of work, working conditions, and otherconditions of employment. Please treat thisrequestforrecognitionasthemajorityrepresentative of the employees in said unit asa continuing request; and in the interim it is ex-pected and requested that all matters remainunchanged unless a mutual understanding hasbeen reached with the Union. We stand readyand willing to meet with your designatedrepresentativesatan early date, mutuallyagreeable to the parties, to conclude suchnegotiations.Fennel testified that he recalls receiving andreading this letter but "not knowing the law, I justthought they would be around to see me." Severaldays later, however, he went to see his attorney8who told him that he himself was then involved inanother legal matter and Fennel "ought to seesomebody." He did nothing further at this time,however, still thinking "they would come and seeme." He nevertheless refused to recognize theUnion, testifying that he did not think his em-ployees would have signed cards. But by his owntestimony, however, he had known on the day hereceived the Union's letter that Shop ForemanWinkler had already signed a union card himself.Upon Respondent's failure to recognize it theUnion on November 28 filed a petition for an elec-tion.Pursuant to a Stipulation for CertificationUpon Consent Election an election was held onDecember 30 resulting in a seven to seven tie vote.Meanwhile, as the election campaign continued,two events occurred which are alleged to be of sig-nificance; one was the Company's Christmas party,the other was the distribution of the customaryChristmas bonus at the party.The party was an annual affair and was held inthe paint room, with beverages and foods served totheemployees.EmployeeDale testified that,whereas at this year's party food was served,nothing was served at the previous 196" party.Shop Foreman Winkler credibly explained this,however, stating that, because the shop was beingsubstantially renovated, everything was in a mess"Not to be confused with Attorney Tate who presently representsRespondentB PresidentFennel testified to the same effect10The credited testimony of Fischer No one questioned Fischer furtherat the trial to determinewhether Winkler had in fact "nodded," as distinctfrom "shook," his head in agreement with Fennel In this state of therecord I will accept a shake of the head as Fischer's interpretation of affir-mationduring the previous Christmas season9 and onlydrinks were served. A further incident occurring atthe party is worthy of note. As President Fennelwas carving the ham he was overheard by employeeFischer to say to Shop Foreman Winkler, "Thisought to get us a few votes." To which Winkler "inagreement, shook his head."10At or after the party "Christmas presents"" weredistributed to each employee in the form of a cashbonus, which, according to Winkler, was custom of17 years' standing. The individual amounts of thesebonuses varied and according to Fennel's undeniedtestimony were based upon employee tenure, andin some instances upon good work. A comparativeschedule of the bonuses granted in 1966 and in1965 was introduced into the record. A review ofthe data contained thereon discloses that while in-creased bonuses were granted to a number of in-dividuals in 1966 all but one were to supervisoryemployees and not members of the bargaining unit;the one exception was an unexplained increasedbonus to an employee with 38 years' service.The comparison of the bonuses given in eachyear discloses that smaller bonuses were given tosome employees in 1965, namely to those who hadnot worked a full year. Thus employee Dale, whowasnotemployeduntilNovember 9, 1965,received only $10 for that year, as compared with$25 in 1966, and Marion Brown who was employedon December 1, 1965, received $10 for 1965, com-pared with $25 in 1966.A review of the schedule indicates that late"hires" in 1966 12 were all given what appears to bethe full year's bonus, thus suggesting a change inpolicy from the previous year.'A meeting of the employees was held at the planton January 6, 1967, on the day following the filingof unfair labor practice charges in the instantmatter with the Board, and a week after the elec-tion.Attorney Tate was present and addressed thegroup. President Fennel and Shop Foreman Wink-lerwere also in attendance. The only credibletestimony concerning this meeting is that suppliedby employee Fred Fischer. From this it appears thatTate commenced with a discussion of the chargesfiledwith the Board and asked the group if theyhad been coerced, "and a few spoke up and said`No."' Fischer then quoted Tate as saying that heunderstood that they had "someone going aroundholding little meetings," and Fennel identified em-ployee Leonard Dale. Whereupon Tate continued,"Where does one person get to feel he has a rightto go around holding these little meetings?" And" So characterized by President Fennel2Ballow-May 14,R Fennel-June 4, Fischer-July 11, Hubert-Oc-tober 31, Palliser-August 29" There has been no point made, however, that this variance in distribut-ing bonuses to late"hires"would alone constitute improper action On thecontrary this would seem to be a more equitable distribution of the custo-mary gift and I would be hard pressed to explain why the employees wouldbe the worse for it FENNEL'S AUTO & BODY WORKS, INC.39turning toFennel, he said, "Junior, if this wouldcontinue, I would recommend you can him."14 Im-mediately thereafter Tate drew up a petition whichall employees except Dalesigned, allbeing told inadvance that they were freeto signit or not as theychoose. It was thereafter posted on the bulletinboard. The petition read as follows:Ido not know of Fennel's changing the workschedules to affect the election.Ido not know of Mr. Fennel or supervisorsrestraining or coercing anyone inthe Co. bychanging the work schedules.No Fennel supervisor threatened or promisedme anything during the union matter.When asked by counsel to describe the circum-stanceswhich caused him to sign the petitionFischer testified in reply:Igot kind of shook up, I don't know. I thinkeverybody did when what was said to Leonardabout him holding little meetings and stuff.About thetimehewrote these up, hecompleted it, I talked to Junior Fennel. I said Ididn t think it was right to throw the blame onLeonard Dale because I was just as much as hetalking about the Union, and that it just wasn'tright.As far as what he was writing, I hadn'tread it yet. As far as these charges go, if I knewhe had done anything and could prove it, Iwouldn't sign it, and I can't prove anything likethat, and I was going to sign it and I did. Moreor less I wanted to get everything over with.2.ConclusionsA review of the foregoing persuades me that lit-tle, if anything, occurred prior to the election thatmight constitute unlawful interference, restraint, orcoercion. Specifically alleged, of course, is thechangingof the Saturday work schedule, the hold-ing of a more elaborate Christmas party, and thegrantingof Christmasbonuses.As for the Saturday schedules two things are sig-nificant: the first is employee Fischer's testimonythat at the service meeting in November Fennel wasactually opposed to changing the Saturday workschedules;and second is that it was not untilFischer himself spoke up and said he thought theyshould have some Saturdays off that Shop ForemanWinkler agreed to consider the proposition.It is apparentfrom the testimony of GeneralCounsel's own witness, therefore, that it was themen and not Fennelor Winkler who urged the con-cession on Saturday schedules. Since this is so I finditunnecessary to consider Respondent's evidencethat the matter was under discussion some timepreviously. All that evidence proves is that Winklerwas promised Saturdays off and on the basis of thispromise he accepted the job he now holds. Grant-ing Saturdays off to the shop never appears to havebeen under consideration at that time. The changein the Saturday schedule, therefore, was at the in-stigationof employees and certainly not of Respon-dent's doing.As for the Christmas party and the bonus, littleneed be said beyond a reading of the pertinenttestimony and the facts I have found. Parties andbonuses were practices of long standing. And thisyear's party was better than last year's only becausethere was a more commodious place to hold it.Surely the fortuitous superiority of one year's partysiteover another's cannot be used to stigmatizesuch an occasion merely because the Union hap-pens to be on the scene.Iam aware, of course, that Fennel was overheardto express the hope to Winkler that the party wouldget them a few votes. Quite apart from the fact thatthiswas private information gleaned from unin-tended eavesdropping, I am not inclined to view ascoercive or a promise of benefit an employer's ex-pressed hope that what he is doing, as a matter ofpast practice, would persuade a few employees tovote against the Union. Indeed, it is commonknowledge in the field of industrial relations thatconsistent concern for the welfare of employees insuch areas frequently achieves this very result. Iwould therefore reject the contention that the 1966Christmas party constituted interference, restraint,or coercion.The bonus was likewise a repetition of previousyears, and those in the bargaining unit who faredbetter in 1966 than they had in 1965 did so onlybecause they were hired during the 1965 season.Nowhere do I find in this granting of an annualChristmas bonus the elements of coercion allegedin the complaint. I would accordingly reject anysuggestionthat the repetition of such a usual prac-tice constitutes unlawful interference, restraint, orcoercion.Upon the foregoing, therefore, I would concludeand find that nothing that occurred betweenRespondent and its employees prior to theDecember 30, 1966, election could be viewed ascausing unlawful interference, restraint, or coercionor could be viewed as conduct warranting the,setting asideof the election.On its face the meeting of January 6, 1967, withAttorney Tate is another matter. Basically threethings transpired: He suggested the possibility thatDale be "canned"; he asked the employees "if theyhad been coerced," obviously expectingan answerbecause some employees did so; and he prepared apetition which he asked them to sign, albeit he as-sured them it was voluntary.14The testimony of Leonard Dale, which I do not credit,substantiatesmentNowhere inthe record, however,does there appear any descriptionthis statement attributed to Tate Tate stipulated that he made the state-of"these little meetings" whichwere presumably being held. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is difficultto assess Tate's suggestion that Dalebe "canned" in the absence of details concerningthe "little meetings" Dale was supposed to be hold-ing. If, for example, Dale were to holdmeetingswith employees during working hours, it is con-ceivable that he could be "canned."15 But if, on theother hand, the threat was directed to holdingmeetings on his own time or during his breaktime,then such a threat directed to Dale's tenure wouldclearly have been unlawful.Attorney Tate represented Respondent at thetrial and impressed me as a knowledgeable practi-tioner in the field of labor law. In the absence ofevidence to the contrary I am not disposed to in-dulge in the uncomplementary surmise that whenhe advised Fennel concerning Dale, as he did, Tatewas giving him patently bad legal advice. This is notto say that fuller facts might have suggested a con-trary holding as to the "little meetings. ' But lackingsuch proof I would reject Tate's recommendationto "can" Dale as an unlawful threat.To request employees to si&n a statement, orpetition as it was called, requires them to makedefinite judgments concerning their working condi-tions.Thus the employees were asked to affirm (1)that they did not know that Fennel changed work-ing schedules to effect the election, (2) that theyknew of no one being restrained or coerced by thechange, and (3) that no superior threatened orcoerced them during the election campaign. Tate'srequest required each one of the employees tostand up and be counted. To the extent that Section7 of the Act implicitly relieves employees of suchan obligation I would conclude and find that bybeing presented with such a petition as they signedhere they were interfered with, restrained, andcoerced in the exercise of their statutory rights.Nor is it significant to the disposition of this issuethat the employees were given a choice of not sig-ning the petition. It takes a hardy soul indeed tostand up and say "No" under such circumstances,and for that reason I would suggest that the choicewas illusory.Iwould place the questions posed to the group byTate in the same category. Few employees, if any,might be expected to stand up in an open meetingunder such circumstances and openly accuse theiremployer. To the extent that employees here werefaced with such a painful chore, I have no hesitancyin finding and concluding that they were likewiseunlawfully interfered with, restrained, and coerced."Peyton Packing Co, Inc, 49 NLRB 828, 843-844.7eBernel Foam Products Co, Inc,146 NLRB 1277." Joy Silk Mills, Inc,85 NLRB 1263.'sWith the view to the possibility that upon review of my findings andconclusions herein it may be determined that the Union's majoritystatus atthe time of the bargaining demand issignificant, I will makethe essentialfindings with respect thereto.Upon stipulated documents in the record I would conclude and find thatin the unit found appropriate by the Board there were, on November 21,1966, 14 employees Of this number Union Representative John Morgandowitnessed the signing of union authorization cards and accepted them inIn summary I would conclude and find that byrequiring employees to "voluntary" sign a petitionexonerating it of alleged wrongdoing and by askingthem to state if they had been coerced Respondentthereby violated Section 8(a)(1) of the Act. In allother respects alleged in the complaint, upon thefindings I have made herein, I would find and con-clude that Respondent's action and statements wereproper and I would recommend that the complaintbe dismissed in such respects.B.TheRefusal ToBargainItisGeneralCounsel's contention that theUnion, upon its request to bargain and Respon-dent's failure to accede to this request, alreadyrepresented a majority of employees in the unitagreed upon as appropriate for the purposes of col-lectivebargaining.This, it is claimed, can beestablished by the employees' signed authorizationcards in the Union's possession at the time of itsrequest.Accordingly, it is contended, because ofthe subsequent conduct of the Respondent whichwas alleged to be unlawful, the failure to recognizethe Union's majority status, thus demonstrated, wasa manifestation of bad faith and was calculated todestroy the Union's established majority, as was ul-timately demonstrated in its failure to win theDecember 30 election. This, it is contended, con-stituted a refusal to bargain in violation of the Actdespite the Union's subsequent failure to achievethe majority in the election.16As I have concluded and found that Respondenthad committed no unfair labor practices prior tothe election nor had it engaged in any conductwhich might be calculated to have either adverselyaffected the outcome of the election or otherwiseundermined any majority the Union possessed Icould not and do not conclude that the Respon-dent, between the time the Union made its de-mands for recognition and conclusion of the elec-tion, manifested the elements of bad faith requisitefor a conclusion that Respondent had engaged in anunlawful refusal to bargain.[' I would accordinglyrecommend that so much of the complaint as al-leges such conduct in violation of Section 8(a)( I)and (5) be dismissed, that the objections to theelection filed by the Union in the representationcase be overruled, and that the election results becertified by the Board. tobehalf of the Union from John Dale, Chester Brown, Marion Brown, K. N.Frantzen,Willis Bloss, Robert W Hubert, and Fred Fischer Upon Morgan.do's credited testimony I accept these cards as evidence that the namedemployees thereby designated the Union as their bargaining representativeon or before November 21, 1966 Upon the credited testimony of em-ployees Stanley Schweieter and Fred Fischer I conclude and find that thecard of Stanley Schweieter was signed by him and submitted to the Unionprior to November 21, 1966.Upon Schweieter's credited testimony that hewas told when he signed it that"we should organize to get more money" Iconclude and find that he thereby designated the Union as his bargainingrepresentative FENNEL'S AUTO &In arriving at the conclusion above I am aware, ofcourse, that immediately following the electionRespondent engaged in conduct which I have foundviolatesSection 8(a)(1) of the Act. There isnothing about this conduct, however, to suggestthat it might relate in any way to the outcome ofthe election. The election, by virtue of my findings,is a valid one, and in consequence its results are notin doubt. Since no second election is forthcomingnothing that has occurred since the majority statuswas resolved may be deemed to affect the previ-ouslyannounced results. For this reason andbecause there is no context of earlier misconduct towhich they may be related I reject any suggestionthat the January 19, 1967, unfair labor practicesare germane to a resolution of the representationcase. 19V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tionIV, above, occurring in connection with itsbusiness operations described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.VI.THE REMEDYAs it has been found that Respondent has vio-lated the Act in certain respects, I will accordinglyrecommend that an order issue requiring Respon-dent to cease and desist therefrom and to takeaffirmative action which will effectuate the policies'of the Act. Insofar as I have found that certain ofthe allegations in the complaint have not been sup-ported by substantial evidence I shall recommendthat so much of the complaint as pertains theretobe dismissed.RECOMMENDED ORDERUpon the entire record in thiscase, and pursuantto Section 10(c) of the National Labor RelationsAct, as amended, I recommend" that Fennel Auto& Body Works, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Requesting employees to sign petitions ex-onerating it from alleged misconduct and inter-rogating them concerning such allegations ofmisconduct.(b) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of rights guaranteed them in Section 7 ofthe Act.2.Take the following affirmative action whichwill effectuate the policies of the Act:(a) Post at its Moberly, Missouri, place of busi-nesscopies of the attached notice marked "Appen-BODY WORKS, INC41dix."" Copies of said notice, on forms provided bythe Regional Director for Region 17, after beingduly signed by the Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.22It is further recommended that so much of thecomplaint herein as alleges unlawful conduct com-mitted prior to January 6, 1967, be dismissed andthat the results in the election held in Case17-RC-5252 be certified by the Board.isSee Ambox,Incorporated,146 NLRB 1520, 152120 In the event that this Recommended Order be adopted by the Board,the word "Recommended"shall be deleted from the caption and whereverelse it appears thereafter,and for the words"Irecommend"there shall besubstituted "the National Labor Relations Board Hereby Orders "Si In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "22 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICETO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT request you to sign petitionsexonerating our management or supervisorsfrom alleged misconduct.WE WILL NOT question you concerningcharges of misconduct that have been madeagainst us.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in theexercise of your rights to self-organization orto form, join, orassistany labororganization,or to bargain collectively with us concerningtermsor conditions of employment through therepresentative you select, or to refrain fromany of these activities if you so choose, exceptthat these rights may be affected by a contractvalidlymade under the National Labor Rela-tions Act, whereby membership in a labor or- 42DECISIONSOF NATIONALLABOR RELATIONS BOARDganization is a condition of employment afterthe 30th day following the date of the contractor the beginning of a person'semployment,whichever is later.You and all of our employees are free to becomeor remain or to refrain from becoming members orwithdrawing membership in any labor organization.DatedBy(Representative)(Title)FENNEL'S AUTO & BODYWORKS, INC.(Employer)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions,they maycommunicate directly with the Board'sRegionalOffice,610 Federal Building, 601 East 12th Street,Kansas City,Missouri 64106, Telephone FR4-5181.